Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered October 13, 1992, convicting defendant, upon his guilty plea, of two counts of criminal possession of a controlled substance in the third degree, six counts of criminal possession of a weapon in the third degree, and two counts of criminally using drug *188paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years on the two controlled substance counts, 31/2 to 7 years on the six weapons counts, and 1 year imprisonment on the paraphernalia counts, respectively, unanimously affirmed.
Suppression was properly denied on the ground that the officers reasonably relied upon information provided to them by a confidential informant that a rape was in progress (People v Mitchell, 39 NY2d 173, 177-178, cert denied 426 US 953). The court has examined the sealed record of the Darden hearing conducted by Justice Newton on April 19, 1992. Although it was later discovered that the informant had fabricated the rape story, the fact remains that the officers’ intrusion without a warrant was motivated not by an intent to seize the guns or drugs that were eventually recovered, but by a reasonable belief that an emergency situation required their immediate assistance (People v Diaz, 170 AD2d 618, lv denied 79 NY2d 855). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Nardelli, JJ.